                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                               CENTRAL DIVISION

 UNITED STATES OF AMERICA,

                               Plaintiff,

        v.                                         No. 18-04107-01-CR-C-RK

 JASON WILLIAM SIESSER,

                               Defendant.

                    GOVERNMENT’S SENTENCING MEMORANDUM

       The United States of America, by and through Teresa A. Moore, Acting United States

Attorney for the Western District of Missouri, and undersigned counsel, respectfully submits this

sentencing memorandum in the above captioned matter. For the reasons set forth below, the

Government recommends that the Court sentence the defendant, Jason William Siesser, to a total

sentence of 144 months’ imprisonment, followed by five years’ supervised release, and a

mandatory special assessment of $200.

                                    I.      BACKGROUND

       Between June 14, 2018, and August 23, 2018, said dates being approximate, within Boone

County, in the Western District of Missouri, and elsewhere, the defendant, knowingly attempted

to acquire, receive, retain, and possess a chemical weapon via the internet on two occasions. The

defendant paid for the chemical weapon with a digital “crypto” currency known as Bitcoin (BTC),

existing entirely on the internet and not in any physical form. The defendant ordered a highly toxic

chemical, in amounts capable of killing many people, to be delivered to 1013 Southampton Dr.,

Columbia, Missouri, in the name of Juvenile #1. No one who resides at the residence was engaged

in an occupation or purpose that is allowed under 18 U.S.C. § 229.




          Case 2:18-cr-04107-RK Document 52 Filed 04/01/21 Page 1 of 10
        On July 4, 2018, the defendant sent BTC to the seller of the chemical weapon via the

internet after having acknowledged to the seller that he understood that the acquisition of the

chemical weapon posed a risk of death to anyone who came into direct or indirect contact with it.

The defendant provided the shipping address in the name of Juvenile #1, referred to by his middle

and last names, at 1013 Southampton Dr., Columbia, MO 65203. The defendant ordered two (2)

ten (10) milliliter (ml) units of the chemical weapon. The seller did not ship the chemical weapon

to the defendant at that time.

        The defendant continued to contact the seller. On July 19, 2018, the defendant told the

seller that, “I plan to use it soon after I receive it. I don't really have any concerns. If you have any

tips or care to offer advice feel free.”

        On August 5, 2018, the defendant made a second attempt to purchase the chemical weapon

from the seller. The defendant provided the shipping address in the name of Juvenile #1, referred

to by his first initial and last name, at 1013 Southampton Dr., Columbia, MO 65203. The defendant

ordered three (3) ten (10) millimeter (ml) units of the chemical weapon. The defendant paid for

this order with BTC, paying the equivalent of $150 USD. This quantity of the chemical weapon

has the capacity to kill approximately 300 persons.

        On August 23, 2018, at approximately 13:11 hours, at 1013 Southampton Dr., Columbia,

Missouri, the defendant signed for a package addressed to Juvenile #1, referred to by his first initial

and last name, at 1013 Southampton Dr., Columbia, MO 65203. The defendant understood that

the package contained the chemical weapon he had ordered from the seller. This package contained

an inert substance, not the chemical weapon. After the defendant received the package containing

what he believed to be the chemical weapon he ordered, surveillance officers observed the

defendant open an exterior door of the residence to ventilate the interior.

                                                   2


          Case 2:18-cr-04107-RK Document 52 Filed 04/01/21 Page 2 of 10
       On August 23, 2018, at approximately 13:43 hours, law enforcement executed a federal

search warrant at 1013 Southampton Dr., Columbia, Missouri. The defendant was the only person

present at the residence when the package was delivered and when the search warrant was

executed.

       As law enforcement executed the search warrant, the defendant came to the front door after

officers knocked and announced their presence. The defendant was detained and asked if there was

anything that would harm officers. The defendant stated that there was a quantity of acid and

powder in the garage on the top shelf. When asked about the package that had just been delivered,

the defendant said that he did not know what the agent meant. The defendant stated that he had

just had a speaker delivered and that the speaker was on the shelf with the acid and powder.

       Officers located the USPS shipping box delivered at 13:11 hours on top of a dog kennel

near the rear door. The box was opened with contents removed. Inside a large round trashcan in

the garage, officers found the discarded vessel in which the chemical weapon was contained, with

the vials removed. On top of a shelf affixed to the west wall of the garage, officers located the

inert substance the defendant believed to be a chemical weapon precisely where the defendant said

it would be.

       Next to the inert substance the defendant believed to be a chemical weapon, officers located

two separate and seemingly unopened shipping boxes that were found to contain approximately

10 grams of cadmium arsenide, a toxic compound, which can be deadly if ingested or inhaled;

approximately 100 grams of cadmium metal and approximately 500 ml of hydrochloric acid. An

invoice for these products showed that they had been ordered together on March 30, 2018, and

delivered to an address in Higbee, Missouri. If mixed together, cadmium and hydrochloric acid

can create an expanding, pressure creating gas that could escape a containment device.

                                                3


            Case 2:18-cr-04107-RK Document 52 Filed 04/01/21 Page 3 of 10
          Writings located within the home articulated heartache, anger, and resentment over a

breakup and a desire for the unidentified cause of the heartache to die. In part, one of these writings

stated:

                 I wish I’d never met you but now it’s not too late. The things you’ve taught
          me showed me a new kind of love. Our early ending was all wrong. You discarded
          me like trash but look how I got strong.

                 Now that I see you just for what you are I know better. I still have the scar
          Some day I’ll find you and make your day. The darkness that consumes me will
          overflow one day.

                 You were there to teach me something I already knew Now it’s my turn to
          teach you a lesson filled with pain Your life is forfeit, flushed down the drain.

          Another writing stated:

                  They say I should let it go But my hatred’s just too strong Letting go of
          anger is the right thing But it makes me feel so strong I dream about your ending
          You burn up in flames You suffocate on your own blood Your soul completely
          drained Right now your happy But that won’t last My anger is coming And you
          won’t die fast!

          No equipment used to conduct chemistry or genetic experiments was located inside the

residence.

          Juvenile #1 was interviewed. Juvenile #1 had been placed in the defendant’s custody on

June 13, 2018, by the State of Missouri. Juvenile #1 never used the Southampton Dr. address to

receive a package. Juvenile #1 stated that if his/her name was the addressee on a package someone

other than him/her ordered the package. On two or three occasions, the defendant explained to

Juvenile #1 and Juvenile #2 (another person in the defendant’s custody) that there were dangerous

chemicals in the residence. The defendant told Juvenile #1 and Juvenile #2 that they were to never

handle the chemicals. Juvenile #1 had never actually seen any chemicals in the residence. Juvenile

#1 and Juvenile #2 were allowed in all areas of the residence. Juvenile #1 never witnessed any


                                                   4


            Case 2:18-cr-04107-RK Document 52 Filed 04/01/21 Page 4 of 10
chemistry equipment laying around the house. Juvenile #1 never saw the defendant conducting

any chemistry type experiments. The defendant told Juvenile #1 that he wanted to kill those that

have wronged him in the past. The defendant stated that he wanted to kill his “Ex” from the

Netherlands, as well as, others. Juvenile #1 wasn't sure if the defendant was serious.

       The defendant was interviewed after waiving his Miranda rights. The defendant admitted

he purchased three vials of the chemical weapon from a website for $52 worth of BTC per vial.

The defendant admitted that he used the name of Juvenile #1, who he cared for at 1013

Southampton Dr., because he did not want to get in trouble if the purchase was traced to him. The

defendant knew a permit was required to purchase the chemical weapon because it was so toxic

that only a drop or two could kill someone after months of suffering. The defendant had read an

article about a scientist who died after being exposed to the chemical weapon. The defendant had

previously attempted to purchase the chemical weapon from a legitimate internet chemical

supplier, but the sale was refused because the defendant did not have the required permit. The

defendant told this supplier the chemical weapon was for a gifted chemistry student. The defendant

claimed he purchased the chemical weapon for scientific experiments related to biohacking, a form

of gene editing through protein manipulation. The defendant had no education or training in

chemistry or genetics, no equipment to complete the experiments, and had not yet decided what

experiments he intended to conduct. The only other step the defendant took to set up his home

laboratory was to purchase hydrochloric acid, cadmium, and cadmium arsenide. The defendant

was unable to recall how these compounds were used in biohacking. The defendant claimed the

chemical weapon he purchased was used to denature proteins in bio-hacking experiments. The

defendant had no response when advised by an FBI Special Agent that the chemical weapon he

purchased was not used in gene editing, and its ability to denature proteins is what made it toxic.

                                                5


          Case 2:18-cr-04107-RK Document 52 Filed 04/01/21 Page 5 of 10
The defendant had two relationships with women that left him brokenhearted. The defendant was

married to S.S. and lived with her in the Netherlands until approximately 2012. After years of

separation, the defendant and S.S. divorced in 2017 when he met A.W. in Columbia, Missouri.

Although they had only three dates, the defendant felt a strong connection with A.W. The

defendant was depressed for six months and sought counselling after A.W. unexpectedly broke it

off with him. The defendant wrote fictional stories about men exacting vengeance on ex-

girlfriends. In one story, a man used a fertilizer spreader to lace a woman's yard with asbestos,

which ultimately killed her decades later. In another story, a man locked a woman in scuba gear in

a submerged box so she would die when her oxygen tank was depleted.

       On August 4, 2020, pursuant to a written plea agreement, Siesser pled guilty to Counts 1

and 4 of the Indictment that charged him with attempt to acquire a chemical weapon (Count 1) and

aggravated identity theft (Count 4). The Government agreed to dismiss Counts 2 and 3 at

sentencing.   Finally, the parties jointly recommend that the Court impose a sentence of

imprisonment of eighty-four (84) months on Count 1 and a consecutive sentence of imprisonment

of sixty (60) months on Count 4 for a total sentence of imprisonment of one-hundred-forty-four

(144) months of imprisonment.

       The United States Probation Office calculated the Sentencing Guidelines as follows:

       Count 1:
       Base Offense Level: § 2M6.1(a)(2)                                          28
       Specific Offense Characteristics:
              § 2M6.1(b)(1) (threat to use)                                       +2
       Adjustment for Abuse of a Position of Trust § 3B1.3                        +2
       Acceptance of Responsibility § 3E1.1(a)                                     -2
       Acceptance of Responsibility § 3E1.1(b)                                     -1
       Total Offense Level                                                        29

       Count 4
       Base Offense Level: § 2B1.6               consecutive sentence of 60 months

                                                6


          Case 2:18-cr-04107-RK Document 52 Filed 04/01/21 Page 6 of 10
       With a Criminal History Category of I (zero (0) criminal history points), this calculation

results in an applicable Guidelines range of 87 to 108 months’ imprisonment for Count 1, and a

consecutive sentence of 60 months for Count 2. These Guidelines ranges provided for a combined

total sentencing range of 147 to 168 months.

       There are no objections to these calculations. The parties jointly recommend that the Court

impose a sentence of imprisonment of eighty-four (84) months on Count 1 and a consecutive

sentence of imprisonment of sixty (60) months on Count 4 for a total sentence of imprisonment of

one-hundred-forty-four (144) months of imprisonment.

                                       II.     DISCUSSION

       Even after United States v. Booker, 543 U.S. 220 (2005), sentencing begins with a properly

calculated advisory Sentencing Guidelines range, including any applicable departures. See United

States Sentencing Commission, Guidelines Manual, § 1B1.1(a) and (b). The Court then must

consider that range, along with all the factors listed in 18 U.S.C. § 3553(a), in arriving at the final

sentence. USSG § 1.1B1(c).

       Prior to imposing sentence, the Court is required to consider Siesser’s history and

characteristics, 18 U.S.C. § 3553(a)(1), whether a particular sentence is necessary to protect the

public from his further crimes, 18 U.S.C. § 3553(a)(1)(C), the nature and circumstances of

Siesser’s offenses of conviction, 18 U.S.C. § 3553(a)(1), the type of sentences called for by statute

and the advisory Guidelines, 18 U.S.C. §§ 3553(a)(3) and (a)(4), the need for the sentences to

reflect the seriousness of the offenses, promote respect for the law, and provide just punishment

for the offenses, 18 U.S.C. § 3553(a)(2)(A), and the type of sentences needed to afford adequate

deterrence to criminal conduct. 18 U.S.C. § 3553(a)(2)(B).


                                                  7


          Case 2:18-cr-04107-RK Document 52 Filed 04/01/21 Page 7 of 10
       The Supreme Court has observed that “in the ordinary case, the Commission’s

recommendation of a sentencing range will ‘reflect a rough approximation of sentences that might

achieve § 3553(a)’s objectives’.” Kimbrough v. United States, 552 U.S. 85, 109 (2007) (quoting

Rita v. United States, 551 U.S. 338, 350 (2007)). The parties submit that a total sentence of 144-

months is sufficient, but not greater than necessary, to meet the goals outlined in 18 U.S.C. §

3553(a) for the reasons set forth below.

       Given Siesser’s offense conduct, the potentially devastating impact of that conduct, the

absence of criminal history, the need to protect the public from his crimes, the need to specifically

deter him from future criminal conduct and the need to promote respect for the law, a total sentence

of 144-months followed by five years’ supervised release is reasonable and justified under §

3553(a).

       Recommended Sentence for Monetary Penalties

       While Siesser has financial resources, the Government is not advocating that a fine be

imposed. However, the $200 Special Assessment is mandatory and, as a result, must be paid in

full by Siesser no later than the day of sentencing.




                                                  8


           Case 2:18-cr-04107-RK Document 52 Filed 04/01/21 Page 8 of 10
                                    III.    CONCLUSION

       The Government respectfully suggests that a sentence of imprisonment of eighty-four (84)

months on Count 1 and a consecutive sentence of imprisonment of sixty (60) months on Count 4

for a total sentence of imprisonment of one-hundred-forty-four (144) months of imprisonment

followed by five years’ supervised release constitutes a sentence sufficient, but not greater than

necessary, to achieve justice.

                                             Respectfully submitted,

                                             Teresa A. Moore
                                             Acting United States Attorney

                                     By             /S/

                                             Michael S. Oliver
                                             Assistant United States Attorney
                                             Missouri Bar No. 41832




                                                9


          Case 2:18-cr-04107-RK Document 52 Filed 04/01/21 Page 9 of 10
                                 CERTIFICATE OF SERVICE


       The undersigned hereby certifies that a copy of the foregoing was delivered on April 1,

2021, to the CM-ECF system of the United States District Court for the Western District of

Missouri for electronic delivery to all counsel of record.


                                                     /S/
                                              Michael S. Oliver
                                              Assistant United States Attorney




                                                 10


         Case 2:18-cr-04107-RK Document 52 Filed 04/01/21 Page 10 of 10
